Apps Genius Corp 157 Broad Street, Suite 109C Red Bank, New Jersey 07701 October 12, 2011 VIA EDGAR and FEDERAL EXPRESS Maryse Mills-Apenteng Securities and Exchange Commission treet N.E. Washington, D.C. 20549 Re:Apps Genius Corp Amendment No. 2 to Registration Statement on Form S-1 (the “Registration Statement”) Filed September 27, 2011 File No. 333-175673 Dear Ms. Mills-Apenteng: We are in receipt of your comment letter dated October 11, 2011 regarding the above referenced filing. As requested in your letter, we have provided responses to the questions raised by the Staff.For your convenience, the matters are listed below, followed by the Company’s responses: Cover Page 1. We note the January 31, 2011 engagement letter between Apps Genius Corp. and CFOOncall, Inc. filed as Exhibit 10.6 to your amended filing. Please revise your document toinclude appropriate risk factor disclosure discussing any potential conflicts of intereststhat may arise as a result of your chief financial officer also serving as the chief executiveofficer of CFO Oncall. In the alternative, provide us with a detailed analysis regardingthe consideration you gave to including risk factor disclosure and how you determinedthat such risk factor disclosure is not warranted. RESPONSE: We have revised the Registration Statement to include a risk factor discussing any potential conflicts of interests that may arise as a result of our Chief Financial Officer, Adam Wasserman, also serving as the chief executive officer of CFO Oncall, Inc. We acknowledge: · The company is responsible for the adequacy and accuracy of the disclosure in the filing; · Staff comments or changes to disclosure in response to staff comments do not foreclose the Commission from taking any action with respect to the filing; and · The company may not assert staff comments as a defense in any proceeding initiated by the Commission or any person under the federal securities laws of the United States. Sincerely, /s/ Adam Kotkin Adam Kotkin Chief Executive Officer and Executive Director
